CATERPILLAR FINANCIAL SERVICES CORPORATION CAT FINANCIAL POWERINVESTMENTSM VARIABLE DENOMINATION FLOATING RATE DEMAND NOTES Registration No.333-170652 Filed Pursuant to Rule 424(b)(3) PRICING SUPPLEMENT NO. 1 (To Prospectus dated November 17, 2010) The Date of this Pricing Supplement November 19, 2010 The Cat Financial PowerInvestmentSM Variable Denomination Floating Rate Demand Notes (the “Notes”) bear interest at a floating rate per annum determined by the Cat Financial PowerInvestment Committee, or its designee, on a weekly basis to be effective on the following Monday. Currently, the interest rates payable on the Notes vary based on the principal amount of the Notes that an investor owns. The current Registration Statement for the Notes (No. 333-170652) was automatically effective on November 17, 2010. As of November 22, 2010, the interest rates on the Notes will be as follows: Principal Amount of NotesInterest Rate Per Annum Owned by an Investor $0-$4,999.990.90405% Yield 0.90000%Rate $5,000-$49,999.99 1.00000% Yield 1.00500%Rate $50,000 and above1.15662% Yield 1.15000%Rate
